Judgment of conviction of criminal negligence modified on the facts and as a matter of discretion by striking out the provision that the defendant pay a fine of $500 or serve 500 additional days, and as modified affirmed. Memorandum: We affirm the judgment of conviction (as modified by striking out the fine imposed) of criminal negligence. The jury also found the defendant guilty on the charge of driving while intoxicated. After sentencing the defendant on the criminal negligence charge, the court said: “ I defer sentence on the charge of driving while intoxicated.” The record fails to disclose any further proceeding by the court. In Matter of Richetti v. New York State Bd. of Parole (300 N. Y. 357, 360, 361) the court said: “ The case is unusual because no sentence has been imposed and the question as to whether the court has the power to defer sentence indefinitely has never been presented to us. * * * The question of power has not been argued here and we do not pass upon it.” The court then held “ that in section 242 of the Correction Law ” conviction "means the adjudication of guilt and imposition of sentence or, in a proper case, suspension of sentence”. The opinion then points out that a defendant may not appeal in a case where he has been found guilty and sentence has been deferred. Under these circumstances we cannot pass upon the guilt of the defendant on the charge of driving while intoxicated as there is no "conviction” on that charge. On the trial of this case, several of the witnesses were called to a blackboard to make sketches or otherwise designate certain objects deemed by the District Attorney to have been of importance in presenting the People’s case. Obviously the record on appeal cannot contain this part of the case and an appellate court is, and was in this case, seriously handicapped in following the testimony of the various witnesses. If it is necessary or expedient to show a sketch, a map should be prepared and offered and received in evidence so that the appellate court may have the benefit of all the evidence. All concur. (The judgment appealed from convicts defendant of criminal negligence.) Present — Taylor, P. J., McCum, Love, Vaughan and Piper, JJ.